Title: From George Washington to William Trent, 4 August 1775
From: Washington, George
To: Trent, William



Dr Sir,
Camp at Cambridge Augt 4th 1775

Your Letter of the 22d Ulto came to my hands a few days ago—the hurry of business in which General Gates necessarily got Involved immediately upon his arrival at this Camp put your Memorandum out of his head; which was a matter of no consequence, as Colo. Mercer is already fully advertised of every circumstance relative to the Sale of his Estate.
As I have none of the Papers with me, I cannot from Memory, recollect the particulars, or give answers to the sevl queries you have propounded; but, as I have before observed, a circumstantial

acct was transmitted to the Colonel before I left Virginia in May. His Estate to the best of my recollection sold for upwards of £14,000 & was thought scarce sufficient to answer the Mortgages upon it in England & Virginia—it was sold at 12 Months Credit in November last, so that no Money will be due till next Novr; consequently none can be remitted sooner; & whether, in these times of publick distress & confusion, there can be any collection made I am unable to say. I am very glad to hear of the acquisition of Powder in So. Carolina—& am Dr Sir Yr Most Obedt Hble Servt

Go: Washington

